Name: Council Decision 2012/344/CFSP of 23Ã March 2012 on the signing and conclusion of the Agreement between the European Union and the Republic of Albania establishing a framework for the participation of the Republic of Albania in European Union crisis management operations
 Type: Decision
 Subject Matter: international security;  international affairs;  European construction;  Europe
 Date Published: 2012-06-29

 29.6.2012 EN Official Journal of the European Union L 169/1 COUNCIL DECISION 2012/344/CFSP of 23 March 2012 on the signing and conclusion of the Agreement between the European Union and the Republic of Albania establishing a framework for the participation of the Republic of Albania in European Union crisis management operations THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, in particular Article 37 thereof, and the Treaty on the Functioning of the European Union, in particular Article 218(5) and (6) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy (HR), Whereas: (1) Conditions regarding the participation of third States in European Union crisis management operations should be laid down in an agreement establishing a framework for such possible future participation, rather than defining those conditions on a case-by-case basis for each operation concerned. (2) Following the adoption of a Decision by the Council on 26 April 2010 authorising the opening of negotiations, the HR negotiated an agreement between the European Union and the Republic of Albania establishing a framework for the participation of the Republic of Albania in European Union crisis management operations (the Agreement). (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Republic of Albania establishing a framework for the participation of the Republic of Albania in the European Union crisis management operations (the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 16(1) of the Agreement. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 23 March 2012. For the Council The President C. ASHTON